DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Introduction
Claims 1-20 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-10, and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0030127 to Elie et al.
As per claim 1, Elie discloses a method comprising (Elie; At least paragraph(s) 12):
receiving at least one of a first measurement of wind detected by a first sensor coupled to a motor vehicle or a second measurement of wind associated with a location of the motor vehicle (Elie; At least paragraph(s) 82);
determining a wind effect on the motor vehicle based upon at least one of the first measurement of wind or the second measurement of wind (Elie; At least paragraph(s) 82);
determining a corrective action for the motor vehicle based upon the wind effect (Elie; At least paragraph(s) 82); and
implementing the corrective action on the motor vehicle (Elie; At least paragraph(s) 82).
As per claim 2, Elie discloses comprising: detecting an object within a threshold distance of a door of the motor vehicle (Elie; At least paragraph(s) 53).
As per claim 3, Elie discloses comprising: determining that a probability of the door of the motor vehicle physically contacting the object exceeds a threshold probability based upon the wind effect (Elie; At least paragraph(s) 54, 74, and 82).
As per claim 4, Elie discloses wherein the implementing the corrective action comprises: modifying a resistance of opening the door of the motor vehicle from a first resistance to a second resistance based upon the determining that the probability of the door of the motor vehicle physically contacting the object exceeds the threshold probability (Elie; At least paragraph(s) 54, 74, and 82).
As per claim 5, Elie discloses wherein the implementing the corrective action comprises: activating a warning to indicate a danger of the door of the motor vehicle physically contacting the object (Elie; At least paragraph(s) 57).
As per claim 7, Elie discloses a computing device (Elie; At least paragraph(s) 3) comprising:
a processor; and memory comprising processor-executable instructions that when executed by the processor cause performance of operations for controlling a motor vehicle based upon wind (Elie; At least paragraph(s) 84), the operations comprising:
receiving, from a first sensor coupled to the motor vehicle, a first measurement of wind detected by the first sensor (Elie; At least paragraph(s) 82);
determining a wind effect on the motor vehicle based upon the first measurement of wind (Elie; At least paragraph(s) 82);
detecting an object within a threshold distance of a door of the motor vehicle (Elie; At least paragraph(s) 53);
determining that a probability of the door of the motor vehicle physically contacting the object exceeds a threshold probability based upon the wind effect (Elie; At least paragraph(s) 54, 74, and 82);
determining a corrective action for the motor vehicle based upon the wind effect (Elie; At least paragraph(s) 54, 74, and 82); and
implementing the corrective action on the motor vehicle, wherein the implementing comprises: modifying a resistance of opening the door of the motor vehicle from a first resistance to a second resistance based upon the determining that the probability of the door of the motor vehicle physically contacting the object exceeds the threshold probability (Elie; At least paragraph(s) 54, 74, and 82).
As per claim 8, Elie discloses the operations comprising: receiving, from a server, a second measurement of wind associated with a location of the motor vehicle, wherein the wind effect on the motor vehicle is determined based upon the second measurement of wind (Elie; At least paragraph(s) 80).
As per claim 9, Elie discloses the operations comprising: prior to receiving the second measurement of wind, determining the location of the motor vehicle based upon a GPS sensor (Elie; At least paragraph(s) 80).
As per claim 10, Elie discloses the operations comprising: prior to receiving the second measurement of wind, providing, via a network connection, the location of the motor vehicle to the server, wherein the second measurement of wind is received responsive to providing the location to the server (Elie; At least paragraph(s) 80).
As per claim 12, Elie discloses wherein the implementing the corrective action comprises: activating a warning to indicate a danger of the door of the motor vehicle physically contacting the object (Elie; At least paragraph(s) 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elie in view of U.S. Patent Application Publication 2008/0150319 to Ray.
As per claim 6, Elie discloses an actuator that can reposition a door and determines excessive force due to wind effects (Elie; At least paragraph(s) 65 and 82), but does not explicitly disclose comprising: determining that a difficulty of opening a door of the motor vehicle exceeds a threshold difficulty based upon the wind effect, wherein the implementing the corrective action comprises activating a mechanism to assist in opening the door of the motor vehicle.
However, the above features are taught by Ray (Ray; At least paragraph(s) 5 and 6).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Ray into the invention of Elie with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Assisting in opening the door provides a better user experience as discussed in at least paragraph(s) 2 of Ray.  
As per claim 13, Elie discloses a non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations (Elie; At least paragraph(s) 84), the operations comprising:
receiving, from a first sensor coupled to a motor vehicle, a first measurement of wind detected by the first sensor (Elie; At least paragraph(s) 82);
determining a wind effect on the motor vehicle based upon the first measurement of wind (Elie; At least paragraph(s) 82);
Elie discloses an actuator that can reposition a door and determines excessive force due to wind effects (Elie; At least paragraph(s) 65 and 82), but does not explicitly disclose determining that a difficulty of opening a door of the motor vehicle exceeds a threshold difficulty based upon the wind effect; determining a corrective action for the motor vehicle based upon the wind effect; and implementing the corrective action on the motor vehicle, wherein the implementing comprises: activating a mechanism to assist in opening the door of the motor vehicle.
However, the above features are taught by Ray (Ray; At least paragraph(s) 5 and 6).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Ray into the invention of Elie with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Assisting in opening the door provides a better user experience as discussed in at least paragraph(s) 2 of Ray.
As per claim 14, Elie discloses the operations comprising: receiving, from a server, a second measurement of wind associated with a location of the motor vehicle, wherein the wind effect on the motor vehicle is determined based upon the second measurement of wind (Elie; At least paragraph(s) 80).
As per claim 15, Elie discloses wherein the mechanism comprises a mechanical mechanism that uses one or more actuators (Elie; At least paragraph(s) 23).
As per claim 16, wherein the mechanism comprises a mechanical mechanism that uses air compression (Elie; At least paragraph(s) 23). 
As per claim 17, wherein the mechanism comprises a mechanical mechanism that uses oil compression (Elie; At least paragraph(s) 23).
As per claim 18, Elie, in view of Ray above, teaches wherein the mechanism is associated with changing the difficulty of opening the door from a first level of difficulty associated with requiring an application of a first amount of force to a second level of difficulty associated with requiring an application of a second amount of force (Ray; At least paragraph(s) 5 and 6; the assisting cited above would change the force required to open the door from a great force to overcome the wind to a lesser force).
As per claim 19, Elie, in view of Ray above, teaches wherein the second amount of force is less than the first amount of force (Ray; At least paragraph(s) 5 and 6; the assisting cited above would change the force required to open the door from a great force to overcome the wind to a lesser force).
As per claim 20, Elie discloses wherein the implementing the corrective action comprises: notifying a user of the motor vehicle of at least one of the wind effect, one or more risks associated with the wind effect or one or more consequences associated with the wind effect (Elie; At least paragraph(s) 57).

Claim Rejections - 35 USC § 103
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elie in view of U.S. Patent Application Publication 2017/0275724 to Korzunov.
As per claim 11, Elie discloses determining the effect of measured wind conditions to set the actuator for the door, but does not explicitly disclose the operations comprising: prior to determining the wind effect, selecting a database, associating wind measurements with wind effects, from a plurality of databases based upon a determination that the wind effects in the database correspond to a first type of motor vehicle, wherein the motor vehicle is of the first type of motor vehicle, wherein the wind effect is determined based upon the database.
However, the above features are taught by Korzunov (Korzunov; At least paragraph(s) 13-15, 93, and 113).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Korzunov into the invention of Elie with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Different vehicles and vehicle configurations, such as the size/weight of the door, could react to wind conditions differently.  Therefore, knowing how the wind will affect the vehicle based on a database would allow the vehicle to react appropriately to provide the best result and user experience.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David P. Merlino/           Primary Examiner, Art Unit 3669